t c memo united_states tax_court gerlie v and patsy r rickard petitioners v commissioner of internal revenue respondent docket no filed date gerlie v and patsy r rickard pro sese rebecca dance harris for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax the sole issue for decision is whether dollar_figure petitioners received during to fund their first-year premiums on three life_insurance policies is taxable to them unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioners resided in tennessee in late petitioners purchased three life_insurance policies through the same broker luther t smith in each instance mr smith through his corporation eagle financial group inc eagle issued a check to petitioners to cover the cost of the initial premium on the policy which petitioners deposited petitioners wrote their own check to the insurance_company to pay the premium mr smith earned commissions on each of the policy sales to petitioners that ranged from to percent of the initial premium due the particulars of each policy purchase are discussed below on date mr smith sold petitioners a life_insurance_policy issued by shenandoah life_insurance with petitioner patsy r rickard mrs rickard as owner and insured and petitioner gerlie v rickard mr rickard as beneficiary on or around date mr smith provided funds to petitioners for the premium by having eagle issue a check for dollar_figure the amount of the initial premium on the policy to mr rickard petitioners deposited the check into their bank account on date petitioners’ check to shenandoah life_insurance for dollar_figure cleared their bank account on date mr smith sold petitioners a life_insurance_policy issued by amerus life_insurance with mrs rickard as owner mr rickard as insured and mrs rickard as beneficiary on date petitioners’ check to amerus life_insurance for dollar_figure the amount of the initial premium on the policy cleared their bank account on or around date mr smith provided funds to petitioners for the premium by having eagle issue a check for dollar_figure to mr rickard petitioners deposited the check into their bank account on date mr smith sold petitioners a second life_insurance_policy issued by amerus life_insurance with mr rickard as owner mrs rickard as insured and mr rickard as beneficiary on or around date mr smith provided funds to petitioners for the premium by having eagle issue a check for dollar_figure the amount of the initial premium on the policy to mr rickard petitioners deposited the check in their bank account on date petitioners’ check to amerus life_insurance for dollar_figure cleared their bank account on date mr rickard executed a recourse promissory note for dollar_figure in favor of eagle the note was payable year from the date of execution with interest to be paid at the rate of per centum per annum from date payment is due as of the time of trial petitioners had made no payments on the promissory note on date petitioners canceled the first amerus life_insurance_policy on date petitioners canceled the second amerus life_insurance_policy on date petitioners canceled the shenandoah life_insurance_policy in ohio national insurance co brought suit against mr smith and his related companies alleging among other things that he engaged in the practice of rebating on their joint federal_income_tax return for petitioners did not report as income any portion of the amount sec_1rebating is the practice whereby an insurance broker offers to pay the initial premium on an insurance_policy or provides some other consideration not authorized by the policy itself to induce a buyer to purchase the policy from that broker see tenn code ann a supp the following practices are defined as unfair trade practices in the business of insurance by any person except as otherwise expressly provided by law knowingly permitting or offering to make or making any policy of insurance including life_insurance or paying or allowing as inducement to the policy any rebate of premiums payable on the policy or any special favor or advantage in the dividends or other_benefits thereon or any valuable consideration or inducement whatever not specified in the policy received from eagle in respondent mailed a timely notice_of_deficiency for which determined that petitioners were required to include in income the dollar_figure they received from eagle in opinion respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving that the determinations are in error see rule a 290_us_111 when a taxpayer purchases insurance coverage but pursuant to a rebating scheme receives a reimbursement of his premium payment from an insurance broker the taxpayer has received income within the meaning of sec_61 measured by the amount of the premium reimbursement or rebate received 105_tc_1 see also woodbury v united_states aftr 2d ustc par big_number d n d affd per curiam without published opinion 27_f3d_572 8th cir the income must be recognized in the year the rebate is received wentz v commissioner supra pincite while petitioners insist that they did not engage in an insurance rebating scheme the reimbursement arrangements between them and 2petitioners have not claimed any shift in the burden_of_proof to respondent under sec_7491 in any event petitioners have not provided credible_evidence within the meaning of that section with respect to any factual issue in dispute see 116_tc_438 their insurance broker are indistinguishable from the transactions at issue in wentz and woodbury and the same result obtains here petitioners contend however that they did not realize income from the reimbursements because mr rickard gave promissory notes to eagle obligating him to repay the reimbursed amounts where the taxpayer receiving a premium-reimbursing rebate from the insurance broker gives the broker a nonrecourse note secured_by the policy in the amount of the reimbursement such a note has not precluded a determination that the rebate is income to the taxpayer where the note did not constitute genuine indebtedness sutter v commissioner tcmemo_1998_250 haderlie v commissioner tcmemo_1997_525 nonrecourse notes provided by the taxpayer to the rebating insurance broker do not create genuine indebtedness where there is no evidence of an intention to repay the notes sutter v commissioner supra haderlie v commissioner supra the promissory note3 mr rickard executed in favor of eagle was recourse however the recourse nature of the note’s terms is immaterial because we conclude as explained hereafter that the note did not constitute genuine indebtedness determining whether a promissory note constitutes genuine indebtedness requires an examination of all of the facts and circumstances 54_tc_905 a good_faith intent of the debtor to repay and a good_faith 3there is only one promissory note in evidence a note for dollar_figure dated date and executed by mr rickard in favor of eagle petitioners attached to their brief what purported to be two additional promissory notes for dollar_figure and dollar_figure dated nov and date respectively petitioners contend that mr rickard executed these two notes in favor of eagle in connection with the premium reimbursements for the shenandoah policy and the second amerus policy however attachments to briefs are not evidence in a case and we do not consider those attachments here see rule c 65_tc_959 ndollar_figure 40_tc_330 accordingly the only purported indebtedness for which there is competent evidence in this case is the dollar_figure promissory note we observe that the face_amount of the date note in evidence--dollar_figure--approximates the sum of the first two reimbursements from eagle dollar_figure in connection with the date purchase of the shenandoah policy and dollar_figure in connection with the date purchase of the first amerus policy petitioners offer no explanation as to why the date promissory note had a face value of dollar_figure if its purpose was to secure repayment of only the dollar_figure reimbursement for the first amerus policy because we conclude that the dollar_figure promissory note did not evidence genuine indebtedness we need not explore this discrepancy further 4respondent contends on brief that the note was nonrecourse however the note on its face is not secured and eagle’s recovery is in no way confined to any identified asset we accordingly conclude that by its terms the note was recourse intent of the creditor to enforce repayment are the most important elements of this determination id pincite courts look to several factors in determining whether the parties had the requisite good_faith intent including whether there was a written loan agreement whether there was a fixed schedule for repayment whether any security or collateral was requested whether interest was charged whether there has been a demand for repayment whether the loan was reflected in the parties’ books whether any repayments have been made and whether the borrower was solvent at the time of the loan see reed v commissioner tcmemo_1994_611 sattelmaier v commissioner tcmemo_1991_597 the relevant factors in this case rebut the notion that petitioners had a good_faith intent to repay or that mr smith intended to enforce repayment when the note was executed most significantly there is no evidence of a demand for repayment or of any other action by the purported debtor or creditor occasioned by the failure to make payment when due see reed v commissioner supra failure of lender to demand repayment is factor indicating indebtedness is not genuine moreover petitioners had not made any payment of principal or interest on the note at the time of trial--some 5½ years after the note became due see fairchild v commissioner tcmemo_1970_329 lack of any effort to repay is significant factor indicating indebtedness is not genuine affd 462_f2d_462 3d cir finally there is no evidence that any collateral was provided mr rickard testified that no payments were made on the note because he had lent greater amounts to mr smith that had not been repaid mr smith was not called to testify and in the absence of his testimony or any competent evidence to corroborate purported indebtedness running to mr rickard from mr smith we do not accept mr rickard’s self-serving testimony see 87_tc_74 yang v commissioner tcmemo_2000_263 for the foregoing reasons we find that there was never any good_faith intention to repay or to demand repayment of the dollar_figure note there is no competent evidence of any additional notes consequently there was no genuine indebtedness offsetting petitioners’ receipt of the dollar_figure in premium rebates in thus under 105_tc_1 petitioners received taxable_income in this amount in to reflect the foregoing decision will be entered for respondent
